Citation Nr: 1819316	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of mononucleosis.


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.

These matters come before an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran disagreed with the denial of service connection on a number of issues adjudicated in the October 2011 rating decision.  However, in her September 2013 appeal to the Board, the Veteran limited her appeal to the issues of service connection for residuals of mononucleosis and chronic fatigue syndrome (CFS).

In June 2016, the Board denied the claim of service connection for CFS.  The Board remanded the issue of entitlement to service connection for residuals of mononucleosis in June 2016, and remanded the issue again in August 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App.141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not have a current diagnosis of mononucleosis or any residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for residuals of mononucleosis are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she developed mononucleosis in service and that her current symptoms are related to the residuals of mononucleosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regarding an in-service occurrence, it is not disputed that the Veteran was diagnosed with infectious mononucleosis during service in September 1973 and that she spent a week in the hospital in October 1973.  Post-illness service treatment records do not note any lingering issues and her separation paperwork noted her mononucleosis as "resolved; no complications; no sequelae."  

Thus, the Board finds that the Veteran had infectious mononucleosis in service.  However, the Board finds that that the Veteran does not have a current diagnosis of mononucleosis or any residuals thereof. 

The Veteran has been afforded two VA examinations in connection with her claim.  The first examination was in July 2016.  The VA examiner noted that the Veteran had a diagnosis in service, however the examiner also noted the negative results of a July 2016 test for mononucleosis and that the prior mononucleosis had resolved.  

The second VA examination occurred in September 2017.  The VA examiner noted that the July 2016 examination did not provide a current diagnosis for mononucleosis.  The examiner further noted that the prior mononucleosis infection resolved in October 1973, without complications or sequelae.  Finally, the examiner noted that the remaining medical records do not indicate evidence of documentation of recurrence or sequelae from the mononucleosis.  

A review of the Veteran's medical records since service does not reveal any non-provisional diagnoses related to residuals of mononucleosis.  The closest to this is a May 1990 record for fatigue, with headache symptoms.  The doctor states the following: "[acute headache] following a viral type infection.  I suspect her headache is related to this virus, possibly mono or similar type affliction (emphasis added)."  The Veteran was discharged with a recommendation to take Tylenol and her symptoms resolved five days later.  

The Board notes that this was the first treatment in a complicated medical treatment history for the Veteran's current diagnosis of CFS.  Despite a history of more than 25 years of treatment, no other record notes that a viral infection, like mononucleosis, could be the cause of her symptoms or that she has any residuals of mononucleosis.  

Therefore, the Board finds that the Veteran does not have a current diagnosis of mononucleosis because no test shows a positive indication of the disease nor that she has any residuals of mononucleosis.  Therefore, the first element of service connection has not been established. See Brammer, supra.

The Board finds the July 2016 and September 2017 opinions highly probative.  The examiners reviewed the medical record and found that there is no evidence of any current diagnosis or any residuals of mononucleosis, with a cogent and thorough rationale to support their conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has also considered the statements submitted by the Veteran's friends and family.  While the authors of these statements are competent to report the Veteran's symptoms, they are not competent to give medical opinions on the Veteran's medical problems.

Based on the foregoing, the Board finds that service connection is not warranted for residuals of mononucleosis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of mononucleosis is denied.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


